UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                         ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         The parties were ordered to file a joint status report by Tuesday, December 31, 2019,

regarding their settlement. (ECF No. 84). The parties are ORDERED to file a joint status report

by Monday, January 6, 2020, explaining the status of settlement discussions and the reasons

for their failure to comply with the Court’s order.



Dated:             New York, New York
                   January 2, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
